Opinion by
Woodside, J.,
The claimant in this unemployment compensation case appealed from the decree of the board denying him benefits. He had been employed in a hardware store in Hazleton when he was arrested and committed to jail on charges of statutory rape, corrupting the morals of a child and bastardy. While under indictment and before trial, he was released on bail after 30 days in jail and reported to his employer who told him he had been replaced.
The referee denied compensation stating: “While the employer-representative indicated that the claimant’s discharge was not primarily because of his arrest on morals charges, it was also because of negligence and inattentiveness to his employment at times which resulted in financial loss to the employer.
“While the claimant was indicted, he was later acquitted by a Luzerne County jury. The record also indicates that this claimant had been arrested on a prior occasion — four years ago — on similar charges. It was also indicated that subsequent to his acquittal by a Grand Jury, he has again been arrested for hindering and interfering with witnesses and is presently placed on bail.”1
Upon appeal the board found that “During his incarceration he did not personally contact his employer to advise him as to when or if he would return to *332work.” This, the board concluded was tantamount to abandoning his employment and it denied him compensation under §402(b) (1) of the Unemployment Compensation Law as last amended by the Act of December 17, 1959, P. L. 1893, 43 P.S. §802(b) (1) on the ground he had not taken all necessary and reasonable steps to maintain the employer-employe relationship.
The board’s position is supported by the following testimony of the employer’s witness: “Q. . . . did he have any communication with the Barnes Hardware whatsoever? A. No. And this is another thing that aggravated us — the only communication through his mother and sister was when they came in and complained about his salary. He never informed or contacted Mr. Barnes at all. We never heard from Mr. Cupp formally until the day he came into the office a month later.”
The facts are for the board, and the evidence must be viewed in the light of its findings. Under all the circumstances, we find no reason to reverse its decision.
Decision affirmed.

 He was convicted on this charge. He was also indicted for fornication apparently after acquittal of the first charges and before conviction on this offense.